

116 S1198 IS: Senator Paul Simon Study Abroad Program Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1198IN THE SENATE OF THE UNITED STATESApril 11, 2019Mr. Durbin (for himself, Mr. Wicker, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ensure that significantly more students graduate college with the international knowledge and
			 experience essential for success in today’s global economy through the
			 establishment of the Senator Paul Simon Study Abroad Program in the
			 Department of Education.
	
		1.Short
 titleThis Act may be cited as the Senator Paul Simon Study Abroad Program Act of 2019.
 2.FindingsCongress makes the following findings:
 (1)To prepare students for success in the modern global economy, opportunities for study abroad should be included as part of a well-rounded education.
 (2)Study abroad programs provide students with unparalleled access to international knowledge, an unmatched opportunity to learn foreign languages, and a unique environment for developing cultural understanding, all of which are knowledge and skills needed in today’s global economy.
 (3)Less than 2 percent of all enrolled postsecondary students in the United States study abroad for credit in any given year, and minority students, first generation college students, community college students, and students with disabilities are significantly underrepresented in study abroad participation.
 (4)Congress authorized the establishment of the Commission on the Abraham Lincoln Study Abroad Fellowship Program pursuant to section 104 of the Miscellaneous Appropriations and Offsets Act, 2004 (division H of Public Law 108–199). Pursuant to its mandate, the Lincoln Commission submitted to Congress and the President a report of its recommendations for greatly expanding the opportunity for students at institutions of higher education in the United States to study abroad, with special emphasis on studying in developing nations.
 (5)According to the Lincoln Commission, [e]xperience shows that leadership from administrators and faculty will drive the number of study abroad participants higher and improve the quality of programs. Such leadership is the only way that study abroad will become an integral part of the undergraduate experience.. A competitive grant program is necessary to encourage and support such leadership.
 (6)Student safety while studying abroad is and must continue to be a priority for institutions of higher education and study abroad programs.
 3.PurposesThe purposes of this Act are— (1)to ensure that significantly more students have access to quality study abroad opportunities;
 (2)to ensure that the diversity of students studying abroad reflects the diversity of students and institutions of higher education in the United States;
 (3)to encourage greater diversity in study abroad destinations by increasing the portion of study abroad that takes place in nontraditional study abroad destinations, especially in developing countries; and
 (4)to encourage a greater commitment by institutions of higher education to expand study abroad opportunities.
			4.Senator Paul
 Simon Study Abroad ProgramSection 741 of the Higher Education Act of 1965 (20 U.S.C. 1138) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (12) and (13) as paragraphs (13) and (14), respectively; and
 (B)by inserting after paragraph (11) the following:  (12)awarding grants under the Senator Paul Simon Study Abroad Program described in subsection (g);; and
 (2)by adding at the end the following:
				
					(g)Senator Paul
				Simon Study Abroad Program
 (1)DefinitionsIn this subsection: (A)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a).
							(B)National of the
 united statesThe term national of the United States means a national of the United States or an alien lawfully admitted for permanent residence (as those terms are defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)).
							(C)Nontraditional
 study abroad destinationThe term nontraditional study abroad destination means a location that is determined by the Secretary to be a less common destination for students who study abroad.
 (D)StudentThe term student means a national of the United States who is enrolled at an institution of higher education located within the United States.
							(E)Study
 abroadThe term study abroad means an educational program of study, work, research, internship, or combination thereof that is conducted outside the United States and that carries academic credit.
							(2)Senator paul
				simon study abroad program
 (A)EstablishmentThere is established in the Department a program to be called the Senator Paul Simon Study Abroad Program.
 (B)ObjectivesThe objectives of the program established under subparagraph (A) are, that not later than 10 years after the date of enactment of the Senator Paul Simon Study Abroad Program Act of 2019—
 (i)not less than 1,000,000 undergraduate students will study abroad annually;
 (ii)the demographics of study abroad participation will reflect the demographics of the United States undergraduate population by increasing the participation of underrepresented groups; and
 (iii)an increasing portion of study abroad will take place in nontraditional study abroad destinations, with a substantial portion of such increases in developing countries.
								(C)Competitive
 grants to institutions of higher educationIn order to accomplish the objectives set forth in subparagraph (B), the Secretary shall award grants on a competitive basis to institutions of higher education, individually or in a consortium, based on applications by the institutions that—
 (i)set forth detailed plans for using grant funds to further such objectives;
 (ii)include an institutional commitment to expanding access to study abroad;
 (iii)include plans for evaluating progress made in increasing access to study abroad;
 (iv)describe how increases in study abroad participation achieved through the grant will be sustained in subsequent years; and
 (v)demonstrate that the programs have established health and safety guidelines and procedures, informed by Department of State travel advisories and other appropriate Federal agencies and resources, including the Overseas Security Advisory Council, the USA Study Abroad Office of the Department of State, and the Centers for Disease Control and Prevention.
								(D)Nongovernmental
 institutionsConsortia of institutions of higher education applying for grants described in subparagraph (C) may include nongovernmental institutions that provide and promote study abroad opportunities for students.
							(E)Commission on
 the abraham lincoln study abroad fellowship programIn administering the program, the Secretary shall take fully into account the recommendations of the Commission on the Abraham Lincoln Study Abroad Fellowship Program, established pursuant to section 104 of the Miscellaneous Appropriations and Offsets Act, 2004 (division H of Public Law 108–199).
 (F)ConsultationIn carrying out this paragraph, the Secretary shall consult with representatives of diverse institutions of higher education, educational policy organizations, and others with appropriate expertise.
							(3)Annual
 reportNot later than December 31 of each year following the date of enactment of the Senator Paul Simon Study Abroad Program Act of 2019, the Secretary shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives a report on the implementation of this subsection during the prior fiscal year.
						(4)Authorization
 of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as may be necessary for fiscal year 2020 and each subsequent fiscal year..